Citation Nr: 1433415	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-16 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected status-post fracture of the right tibia and fibula, with open reduction and internal fixation.  

2.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected status-post fracture of the right tibia and fibula, with open reduction and internal fixation.  
 

REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from January 1990 to October 1993.

This matter came to the Board of Veterans' Appeals (Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in November 2013 for further development.  There has been substantial compliance with the mandates of the remand and the Board will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran testified at an April 2013 hearing before the Board at the RO (Travel Board); a transcript is of record.
 
This appeal was processed using the Virtual VA and VBMS paperless claims processing system.


FINDINGS OF FACT

1.  A lumbar spine disability was not manifested during the Veteran's active duty service or for many years thereafter, and is not otherwise related to or aggravated by such service or his service-connected status-post fracture of the right tibia and fibula, with open reduction and internal fixation.

2.  A left hip disability was not manifested during the Veteran's active duty service or for many years thereafter, and is not otherwise related to or aggravated by such service or his service-connected status-post fracture of the right tibia and fibula, with open reduction and internal fixation.
CONCLUSIONS OF LAW

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected status-post fracture of the right tibia and fibula, with open reduction and internal fixation, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).
 
2.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected status-post fracture of the right tibia and fibula, with open reduction and internal fixation, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  


The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in October 2007, prior to the initial adjudication.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
  
The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained service, VA and private treatment records; reviewed the Veteran's electronic records; assisted the Veteran in obtaining evidence; afforded the Veteran a VA examination and obtained an addendum opinion; and afforded the Veteran a Travel Board hearing.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and her representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

Service Connection

The issues before the Board involve claims of entitlement to service connection for  lumbar spine and left hip disabilities.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. At 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

Analysis

The evidence shows that the Veteran was hit by a motorcycle/moped as a pedestrian in service in the early 1990's.  As a result, she was treated for a right tibia-fibula fracture, which the Board notes has been recognized as being service connected.  The Veteran asserts that her back and left hip disabilities are secondary to her service-connected disability.

Even though the Veteran is not seeking service connection on a direct basis, all theories of entitlement--direct and secondary--must be considered.  See Hodge v. West, 155 F.3d 1356, 1362-1363 (Fed. Cir. 1998) (noting that Congress expects the VA "to fully and sympathetically develop the veteran's claim to its optimum before deciding it on the merits").       

Service connection on a direct basis is not warranted.  Service treatment records show that in November 1990, the Veteran complained of back pain from trauma when losing balance trying to haul a steel pipe aboard a ship.  An August 1991 treatment record shows that she was attacked out in public one day where she was repeatedly kicked in the head, neck, back and all over the body.  However, the examiner only noted bruises on the neck and back of the neck, and minor scratches and bruises in the arms and legs.  The assessment was status post soft tissue injury/possible mild concussion secondary to trauma.  There were no complaints or diagnosis of the back that day and through the remainder of service (to include the time of the accident in the early 1990's).  A September 1993 service treatment record shows "0 CVAT [costovertebral angle tenderness]" for the back.  As for the remaining disability, service treatment records are silent for any complaints, treatments or diagnosis of any hip disability, even following the accident.  

Significantly, a July 1993 exit examination shows that clinical evaluation of the spine was normal.  Although clinical evaluation of the lower extremity was abnormal, upon clarification, only the right leg was noted and there was no examination of the hip.  If the Veteran had any back or hip disabilities in service, one would have expected medical personnel to have noted such as they had for the right leg.  Additionally, in her contemporaneous medical history, the Veteran denied swollen or painful joints; arthritis, rheumatism or bursitis; bone, joint or other deformity; and recurrent back pain.  While she did confirm a past/current history of broken bones, upon clarification, she only specified her right tibia and fibula and did not note any back or hip disabilities.  

Post service, an April 2007 private treatment record from Gulf States Physical Medicine and Rehabilitation shows complaints of low back pain down to her left hip; and a December 2008 VA treatment record shows reports of hip pain in the last five years, which would date the onset to 2003.  While not determinative by itself, it is also significant that there are no evidence symptoms of back pain and hip pain until 14 and 10 years after service, respectively.  This lengthy period without complaint or treatment after service also suggests that there has not been a continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board acknowledges the September 2010 VA examination report, which provided that the Veteran "was treated for any back condition after her accident...."  It appears that the examiner inadvertently left the word "not" to indicate no treatment following the incident in service.  The Board believes that this is a typographical error given the context of the sentence.  Here, the examiner already noted the single treatment in service and was providing a rationale for his negative opinion when noting there was no treatment following the accident. 
    
In November 2013, the Board remanded the claim for a nexus opinion regarding whether the Veteran's disabilities are related to her motor vehicle accident in service.  The examiner was allowed discretion as to whether to physically examine the Veteran or simply review the claims file if there was sufficient information to do so.  Per the Board's remand, a VA examiner in May 2014 proceeded with the former and provided a negative nexus opinion regarding direct service connection.  The examiner stated that trochanteric bursitis is a common inflammatory problem like tendinitis that occurs with overuse or lack of flexibility and is unlikely to be related to any past injury or in-service motor vehicle accident.  As for the back, the examiner noted that the lumbar strain in service during a motor vehicle accident would have healed and is unrelated to any back symptoms or current lumbar strain.  

In support of her claim, the Veteran submitted an April 2007 medical evaluation from Dr. H. T. K. of Gulf States Physical Medicine and Rehabilitation, who evaluated the Veteran's physical limitations in the workplace.  The Veteran's chief complaints included pain from the low back to the left hip.  After interviewing and examining the Veteran, Dr. H. T. K. assessed low back pain without evidence of neurologic dysfunction, and mild left trochanteric bursitis.  He found that none of the Veteran's "current problems are directly caused by her job.  They are related to preexisting condition from her injury while in the Navy."  However, no rationale was provided.  Additionally, the report does not indicate that the examiner reviewed any of the Veteran's service treatment records that showed one treatment of back disability in service and not following the motor vehicle accident, and no treatment for the hip in service (which were integral to the VA examiners' negative nexus opinions).  Here, Dr. H. T. K. relied on limited history provided by the Veteran.  By contrast, the VA medical opinions provided rationales based upon a comprehensive review of service treatment records and based upon the nature of her disabilities.  Therefore, the Board affords considerably more weight to the VA medical opinions than to the statements contained in Dr. H. T. K.'s opinion, which is not supported by rationale.

Based on the foregoing, service connection on a direct basis is not warranted.  There are in-service and current persuasive medical evidence against the direct service connection claims.

Service connection on a secondary basis is also not warranted.  The Veteran was afforded a VA examination in September 2010.  After interviewing and examining the Veteran, and after review of the claims file, the examiner provided negative nexus opinions.  Regarding the lumbar strain, the examiner noted the only in-service treatment and found there was full recovery.  Per her medical record, he noted no recurrence while in service.  The examiner noted "very mild lumbar strain" but no x-ray findings and no signs of nerve involvement or radiculopathy.  The examiner noted that the gait disturbance is unlikely to result in lumbar strain.  As for the left hip trochanteric bursitis, the examiner noted no treatment in service and noted that it is an irritation of the bursa over the greater trochanter and can result from trauma.  He noted that this generally involves the presence of a fracture or hardware in and around the hip joint, or prior surgical approach through the hip joint.  The examiner noted that the Veteran did not have any of these criteria and that the trochanteric bursitis is unlikely to develop as a result of gait disturbance from her tibia fracture.   

Overall, there are no medical opinions to the contrary.  The Board acknowledges the Veteran's assertion that her back and left hip disabilities are secondary to her service-connected status-post fracture of the right tibia and fibula, with open reduction and internal fixation.  The Veteran is competent to testify as to her symptomatology, but she is not competent provide an opinion on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific disabilities in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d. 1372.
  
After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claims.  The appeals are denied.

ORDER

Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected status-post fracture of the right tibia and fibula, with open reduction and internal fixation, is denied.

Entitlement to service connection for a left hip disability, to include as secondary to service-connected status-post fracture of the right tibia and fibula, with open reduction and internal fixation, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


